Citation Nr: 1328604	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-33 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure and diabetes mellitus. 

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure and diabetes mellitus.

5.  Entitlement to service connection for a left knee disability. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to May 1971.  

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a February 2008 rating decision of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO, in part, denied service connection for hypertension, CAD, peripheral neuropathy of the lower and upper extremities, and left knee disability.  The Veteran appealed this rating action to the Board.  

The issues on appeal are listed on the title page.  A change the Board has made to the characterization of issues one (1) through four (4) is to indicate an additional theory of recovery, i.e., exposure to Agent Orange and secondary to diabetes mellitus (peripheral neuropathy of the bilateral upper and lower extremities).  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is obliged to consider theories of entitlement reasonably raised on the evidence of record).

In May 2013, the Veteran testified before the undersigned at a video conferencing hearing conducted via the above RO.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file, as well as associated with the physical claims files. 

The issue of entitlement to an increased compensable rating for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further substantive development of the evidence is required before deciding the claims on their merits.  

(i) Confirmation of Vietnam Service

The Veteran seeks service connection, in part, for hypertension and CAD that he claims had their onset during military service.  Specifically, he maintains that these disabilities are due to exposure to Agent Orange while on temporary duty assignment (TDY) from Okinawa, Japan to Than San Nhut Air Force Base in the Republic of Vietnam (RVN) from November to December 1965 while assigned to 454 Bomb Wing, originally stationed out of Columbus Air Force Base, Mississippi.  (Transcript (T.) pages (pgs). 10-13)).   

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii)(2012); see also VAOPGCPREC 7-93.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1)(West 2002) ; 38 C.F.R. § 3.307(a)(6) (2012). 

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e) (2012).  Under 38 C.F.R. § 3.309(e), presumptive service connection based on Agent Orange exposure is available for the following diseases: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma- Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

The term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 38 C.F.R. § 3.309(e). 

The Veteran has been diagnosed with hypertension and CAD.  (See April 2008 VA Agent Orange examination report).  Thus, the crux of the Veteran's claims for service connection for the above-cited disabilities hinge on whether there is affirmative evidence that he served in the landmass of the RVN.

Excerpts from the Veteran's service personnel records corroborate that he was assigned to the 454th FMSq, Columbus Air Force Base, Mississippi from June 12, 1965 to May 15, 1967, and was on an unaccompanied TDY for (120) days.  In September 2007, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran had in-country service in the RVN.  (See NPRC's September 2007 response to RO's inquiry into Veteran's RVN status).  As the Veteran's complete service personnel file might contain evidence showing that he served in-country in the RVN on TDY it should be secured on remand.  A has a duty to assist a claimant in obtaining records in the custody of a Federal department or agency, including military records.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012); see also Hyatt v. Nicholson, 21 Vet App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  Accordingly, on remand, an attempt should be made to obtain the Veteran's complete service personnel records. 

Moreover, a search for morning reports and/or muster rolls for the months of  November and December 1965 should be completed with NPRC as these would tend to show any change in the status of the Veteran's duty assignment for that time period.  Equally important is a search for any TDY orders that would confirm a temporary transfer to the territorial borders of Vietnam in November and December 1965.  Finally, the RO should also contact the Defense Finance and Accounting Service (DFAS) for the Veteran's military pay records.  These records might help to verify the Veteran's exact whereabouts during the approximate 30-day time period in question in November and December 1965.  

Finally, the RO/AMC should contact the appropriate agency to attempt to determine whether there was an established practice of keeping Air Force personnel for several weeks at a time at Tan Son Nhut Air Base during or around the calendar year 1965. 

(ii) Outstanding VA treatment records

Finally, the Board notes that the Veteran testified that he had not sought current treatment from the VA for his disorders.  (T. at page (pg.) 11)).  Notwithstanding the foregoing, when examined by VA in April 2008, the examining physical noted that the Veteran had continued to seek treatment from VA outpatient and medical centers (cardiology and rheumatology clinics) in Lakewood and Denver, Colorado, respectively.   (See April 2008 VA Agent Orange examination report, pg. 6).  While VA treatment records, dated from June 2003 to March 2009, have been obtained from the VA community based outpatient clinic (VA CBOC) in Lakewood, Colorado, more recent reports from that facility are absent.  In addition, treatment records from the VA Medical Center (VAMC) in Denver, Colorado are absent from the physical claims file and the Veteran's Virtual VA electronic claims file.  As these VA records are constructively of record, they must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the NPRC, National Archives and Records Administration (NARA), and/or the service department complete copies of all service personnel records pertaining to the Veteran. 

2.  Contact the NPRC and request a search of available morning reports and/or muster rolls for November to December 1965 for 454th FMSq, Columbus Air Force Base, Mississippi that would show any change in the Veteran's duty assignment.  Also request a search for TDY orders that would verify the Veteran having been temporarily transferred to any location within the territorial borders of the Republic of Vietnam in November and December 1965. 

3.  In the event that the above development requested in directives 1 and 2, does not corroborate the Veteran's deployment on the landmass of the RVN, then the RO/AMC must contact the following agencies for development indicated:  

(i) Air Force Historical Research Agency (and any other appropriate agency) and request confirmation of whether there was an established practice of keeping military personnel for several weeks at Tan Son Nhut Air Base during 1965; and, (ii) DFAS and request all available pay records pertaining to the Veteran for the time period from November to December 1965.  Specifically, the DFAS is requested to provide any further information which assists in corroborating the Veteran having been stationed at Tan Son Nhut Air Base, or any location within the landmass of the RVN from November to December 1965.
   
4.  The RO must perform all follow-up indicated, document negative responses and refer to the service department for assistance where necessary.  Notify the Veteran of the results of the record requests. If, after all procedurally appropriate actions to locate and secure the said records have been made and it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile, the RO must make a formal finding to that effect.  When records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(3) (2012) The Veteran and his representative must then be given an opportunity to respond.

5.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VA CBOC in Lakewood, Colorado and VAMC in Denver, Colorado, dated from 2009 to the present. All efforts to obtain these records must be documented in the claims folders. 

6.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims files are returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After ensuring that the above development, as well as any other development, such as scheduling the Veteran for VA examinations to determine the etiology of the claimed disorders, has been completed, readjudicate the claims on appeal.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that addresses all evidence received after issuance of a July 2009 Statement of the Case).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



